April 17, 2009


Mr. Warren W. Harris
Bracewell & Giuliani, LLP
711 Louisiana Street, Suite 2300
Houston, TX 77002-2778
Mr. Bruce Edwin Ramage
Martin Disiere Jefferson & Wisdom, L.L.P.
808 Travis, Suite 1800
Houston, TX 77002

RE:   Case Number:  07-0490
      Court of Appeals Number:  01-05-01080-CV
      Trial Court Number:  2004-09441

Style:      MANN FRANKFORT STEIN & LIPP ADVISORS, INC., MFSL GP, L.L.C.,
      AND MFSL EMPLOYEE INVESTMENTS, LTD.
      v.
      BRENDAN J. FIELDING

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Charles Bacarisse  |